Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Regarding Claim 20, line 2, “…the three-dimensional brightness gradient includes 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 12/6/21 are deemed allowable.

The closest piece of prior art is Desayes FR2876880 and Falk 4888713. The current claims are distinguished from Desayes and Falk at least because Desayes and Falk does not teach, suggest, or disclose “…a method for providing anatomy shading on a garment, the method comprising: creating a three-dimensional avatar including a simulated part of a human body that is configured to be covered by the garment, wherein the simulated part of the human body has desired proportions, the simulated part of the human body being a simulated buttocks having a Point A simulating a location of a greater trochanter, a Point B simulating a maximal projection of the mons veneris, a Point C simulating a maximal gluteal projection, and a Point D simulating a location of an anterior superior iliac spine, the simulated buttocks having the following characteristics: a distance between Point A and Point C being twice a distance between Point A and Point B: an infragluteal fold of the simulated buttocks extending less than two-thirds a width of a thigh; a lower spine being angled out from vertical in a range of five degrees to seven
degrees; and a V-shaped crease arising in a proximal portion of a gluteal crease;…”. The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732